Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 11/03/2021 in response to a restriction requirement mailed on 07/09/2021 of an application, filed on 12/28/2020, which is a continuation of application PCT/EP2019/067412, filed on 06/28/2019, in which claims 1-32 of the instant application are pending and ready for examination. Claims 1-4 and 27-32 are being examined while claims 5-26 are considered withdrawn.

Election/Restrictions

Claims 5-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2021.

Applicant's election with traverse of Species I in the reply filed on 11/03/2021 is acknowledged.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 04/02/2021.

Drawings

The Examiner contends that the drawings submitted on 12/28/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rama (US 2020/0007870) in view of Kim (US 2020/0137401).

As to claim 1, Rama teaches a video decoder configured to:

decode, by block based predictive decoding, pictures coded in coding data into a video, wherein the block based predictive decoding comprises an intra-picture prediction ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]);



Rama does not teach sequentially determining an availability or unavailability of each of the plurality of extended reference samples; substituting an extended reference sample being determined as unavailable by a substitution sample; and using the substitution sample for the intra-picture prediction.

However, Kim teaches sequentially determining an availability or unavailability of each of the plurality of extended reference samples; substituting an extended reference sample being determined as unavailable by a substitution sample; and using the substitution sample for the intra-picture prediction ([0371]-[0372] and [0377]-[0382]; also see FIG. 22b and [0387]-[0390]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system with Kim’s system. In Kim’s disclosure, in the case of using the above-described image decoding method and apparatus using the division unit including the additional area according to the present invention, since there is a lot of image data that may be referred to, image compression efficiency may be improved. In the case of using the above-described image decoding method and apparatus for supporting the plurality of reference pixel layers according to the present invention, since the plurality of reference pixels is used, an accuracy of intra prediction may increase. In addition, according to the present invention, since adaptive reference pixel filtering is supported, optimal reference pixel filtering may be performed according to characteristics of an image (Kim; [0019]-[0021]).

As to claim 30, Rama further teaches wherein the video decoder is configured to predict the prediction using an angular prediction mode using only a subset of angles from possible angles of the 

As to claim 31, Rama further teaches wherein the extended reference samples are arranged in at least 2 lines and rows in addition to nearest reference samples, advantageously at least 3 lines and rows (see FIGs. 5A, 5B, and 6).

As to claim 32, Rama further teaches wherein the prediction is a prediction for a residual signal to be used in combination with a quantized signal so as to decode the picture ([0056]-[0057], [0099], and [0239]-[0240]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Kim and further in view of HEVC (“High efficiency video coding; H.265 (02/2018)”). HEVC was cited in applicant’s Information Disclosure Statement filed on 04/02/2021.

As to claim 2, the combination of Rama and Kim does not teach wherein the video decoder is configured to: determine the availability or unavailability sequentially according to a sequence; determine the substitution sample as a copy a last extended reference sample being determined as available in the sequence; and/or determine the substitution sample as a copy a next extended reference sample being determined as available in the sequence.

However, HEVC teaches determining the availability or unavailability sequentially according to a sequence; determining the substitution sample as a copy a last extended reference sample being determined as available in the sequence; and/or determining the substitution sample as a copy a next extended reference sample being determined as available in the sequence (Pages 136-137, Section 8.4.4.2.2).

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Zhao (US 2019/0306498).

As to claim 4, Rama teaches a video decoder configured to:

decode, by block based predictive decoding, pictures coded in coding data into a video, wherein the block based predictive decoding comprises an intra-picture prediction ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]);

use, for the intra-picture prediction, for decoding a prediction block of a picture, a plurality of nearest reference samples of the picture directly neighboring the prediction block and a plurality of extended reference samples, each extended reference sample of the plurality of extended reference samples separated from the prediction block at least by one nearest reference sample of the plurality of reference samples ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]).

Rama does not teach wherein the video decoder is configured to boundary filtering in a mode where no extended samples are used; and not to use boundary filtering when extended samples are used; or wherein the video decoder is configured to boundary filtering at least a subset of the plurality of nearest reference samples and not using boundary filtering for the extended samples.

However, Zhao teaches wherein the video decoder is configured to boundary filtering in a mode where no extended samples are used; and not to use boundary filtering when extended samples are used; or wherein the video decoder is configured to boundary filtering at least a subset of the plurality of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system with Zhao’s system. In Zhao’s disclosure, there can be certain directions that are statistically less likely to occur in video content than certain other directions. As the goal of video compression is the reduction of redundancy, those less likely directions will, in a well working video coding technology, be represented by a larger number of bits than more likely directions (Zhao; [0016]).

Claims 1 and 4 are further rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Albrecht (“Description of SDR, HDR, and 360-degree video coding technology proposal Fraunhofer HHI”). Albrecht was cited in applicant’s Information Disclosure Statement filed on 04/02/2021.

As to claim 1, Rama teaches a video decoder configured to:

decode, by block based predictive decoding, pictures coded in coding data into a video, wherein the block based predictive decoding comprises an intra-picture prediction ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]);

use, in the intra-picture prediction, for encoding a prediction block of a picture, a plurality of extended reference samples of the picture, each extended reference sample of the plurality of extended reference samples separated from the prediction block at least by one nearest reference sample of the plurality of reference samples, directly neighboring the prediction block ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]).



However, Albrecht teaches sequentially determining an availability or unavailability of each of the plurality of extended reference samples; substituting an extended reference sample being determined as unavailable by a substitution sample; and using the substitution sample for the intra-picture prediction (Page 55 from Section 2.1.9.5, Section of Reference sample generation and filtering).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system with Albrecht’s teachings in order to improve BD rates with regards to improving coding tools in terms of their coding efficiency/complexity trade-off.

As to claim 4, Rama teaches a video decoder configured to:

decode, by block based predictive decoding, pictures coded in coding data into a video, wherein the block based predictive decoding comprises an intra-picture prediction ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]);

use, for the intra-picture prediction, for decoding a prediction block of a picture, a plurality of nearest reference samples of the picture directly neighboring the prediction block and a plurality of extended reference samples, each extended reference sample of the plurality of extended reference samples separated from the prediction block at least by one nearest reference sample of the plurality of reference samples ([0155]-[0158] and FIGs. 5A and 5B; also see FIG. 6 and [0169]-[0171] and [0174]-[0177]).

Rama does not teach wherein the video decoder is configured to boundary filtering in a mode where no extended samples are used; and not to use boundary filtering when extended samples are 

However, Albrecht teaches wherein the video decoder is configured to boundary filtering in a mode where no extended samples are used; and not to use boundary filtering when extended samples are used; or wherein the video decoder is configured to boundary filtering at least a subset of the plurality of nearest reference samples and not using boundary filtering for the extended samples (Page 55 from Section 2.1.9.5, Section of Boundary and edge filtering).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system with Albrecht’s teachings in order to improve BD rates with regards to improving coding tools in terms of their coding efficiency/complexity trade-off.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Kim and further in view of Zhao.

As to claim 27, the combination of Rama and Kim does not teach wherein the video decoder is configured to determine a list of most probable prediction modes based on a use of the plurality of nearest reference samples or the use of the plurality of extended reference samples for the prediction mode, wherein the video decoder is configured to substitute prediction modes restricted for the used reference samples by modes allowed for the prediction mode.

However, Zhao teaches wherein the video decoder is configured to determine a list of most probable prediction modes based on a use of the plurality of nearest reference samples or the use of the plurality of extended reference samples for the prediction mode, wherein the video decoder is configured to substitute prediction modes restricted for the used reference samples by modes allowed for the prediction mode ([0102], [0124], [0125], [0128], [0173], [0176], and [0177]).

.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Kim and further in view of Racape (US 2021/0266558).

As to claim 28, the combination of Rama and Kim does not teach wherein the video decoder is configured to apply prediction using extended reference samples to pictures comprising luma information only.

However, Racape teaches wherein the video decoder is configured to apply prediction using extended reference samples to pictures comprising luma information only ([0046] and [0054]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system and Kim’s system with Racape’s system. In Racape’s disclosure, the multi reference intra prediction scheme proposed in earlier work is extended by letting the encoder choose the best configuration among different sets of weights to be applied to the different lines of reference samples for intra prediction. The chosen weights, i.e. their index in the list of possible choices, are then transmitted, per block, to the decoder (Racape; [0040]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rama in view of Kim and further in view of Zhao-II (US 2018/0091825).

As to claim 29, the combination of Rama and Kim does not teach wherein the video decoder is configured to generate extended reference samples exceeding a width and/or a height of nearest reference samples along a first and a second image direction by padding from a closest extended reference sample.

However, Zhao-II teaches wherein the video decoder is configured to generate extended reference samples exceeding a width and/or a height of nearest reference samples along a first and a second image direction by padding from a closest extended reference sample ([0054], [0083], [0136]-[0137], and [0184]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rama’s system and Kim’s system with Zhao-II’s system in order to provide techniques related to interpolation filtering used in conjunction with intra prediction. One or more techniques described herein may be used in the context of advanced video codecs, such as extensions of HEVC or the next generation of video coding standards (Zhao-II; [0005]).

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482